TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00326-CV






Israel Fogiel, Appellant



v.



Federated Financial Company, Successor-in-Interest and Assignee

of Franklin Federal Bankcorp., a Federal Savings Bank, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT


NO. 96-14002, HONORABLE PETER M. LOWRY, JUDGE PRESIDING 






PER CURIAM


	In January 1998, this Court received notice that appellant Israel Fogiel had filed for
bankruptcy protection and his appeal was stayed by the automatic stay. (1)  See generally 11 U.S.C.
§ 362 (1988); Tex. R. App. P. 8.  Accordingly, cause 3-97-326-CV became inactive on this
Court's docket.  See Tex. R. App. P. 8.2.  On June 11, 1999, this Court received an order from
the bankruptcy court.  The bankruptcy court found that all parties except for Federated Financial
Company had abandoned any interest in the disputed funds that were the subject of this appeal and
awarded these funds to Federated Financial.  The bankruptcy court further found that this appeal
was unnecessary for the administration of the bankruptcy estate, lifted the automatic stay and 
directed that this appeal be dismissed.

	It has been more than ten days since our receipt of this order.  No party has
objected.  Accordingly, we reinstate cause 3-97-326-CV as an active cause on our docket and
dismiss the appeal.  See Tex. R. App. P. 8.3(a).



Before Chief Justice Aboussie, Justices Kidd and Patterson


Dismissed


Filed:   July 15, 1999


Do Not Publish
1.        Case No. 97-56525-RBK, Chapter 7, Bankruptcy Court, Western District of Texas, San
Antonio Division.